Adel, J.
(concurring). I concur. It is my opinion that (1) the information charges perjury in the first degree; and (2) perjury in the first and second degrees, as defined in the Penal Law, are mutually exclusive crimes. This information is not analogous to the informations or indictments in cases where more than one crime is charged, of one of which the court has jurisdiction. In those cases the defendant cannot be heard to complain when the district attorney elects to prosecute for the minor or lesser crime. Here but one crime is charged and of that the Court of Special Sessions has no jurisdiction.